In a proceeding pursuant to CPLR article 78, inter alia, to require the respondents to reimburse the petitioners for deductions made from their salaries on December 31, 1976, the petitioners appeal from so much of a judgment of the Supreme Court, Kings County, entered June 30, 1977, as, upon reargument, adhered to its original determination dismissing the proceeding. Judgment affirmed insofar as appealed from, without costs or disbursements. The petitioners, employees of the respondent board of education, allegedly went on strike along with approximately 40,000 other employees of the respondent in September, 1975. On October 15, 1976, the board notified the petitioners that it had determined, after investigation, that they had violated the Taylor Law. There is no evidence in the record that the petitioners did not receive notice "forthwith,” once a determination had been made. Further, considering the total number of employees involved in the strike, the delay, between the end of the strike and the board’s determination after investigation that the petitioners had participated in the strike, was not unreasonable. Dismissal of this article 78 proceeding does not affect petitioners’ right to challenge the determination in an administrative proceeding pursuant to section 210 (subd 2, par [h]) of the Civil Service Law on the ground that said determination was erroneous. Latham, J. P., Damiani, Titone and Suozzi, JJ., concur.